  Case 20-00477       Doc 46   Filed 04/30/20 Entered 05/01/20 08:56:05              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     20-00477
Tyra Kennedy-Winston                         )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                               Order Overruling Debtor's Objection to
                                Claim(s) 15 of Mary Catherine Hicks

       For the reasons stated on the record in open court on April 30, 2020, the Debtor's objection to
claim(s) 15 of Mary Catherine Hicks is overruled.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: April 30, 2020                                              United States Bankruptcy Judge
